Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 has been cancelled.  Claims 1-9 and 11-21 are pending.

Election/Restrictions
The previous lack of unity requirement has been overcome by the amendments because the special technical feature of claim 1 is shared by claims 8 and 13.  Therefore, all of the claims share the same special technical feature.
However, this special technical feature doesn’t make the claims patentable because Naesje discloses the special technical feature of claim 1.  Naesje discloses the first and second holes being configured for flow of a liquid therethrough when the holes are exposed to liquid, such that the liquid can exit the straw through the first open front end of the straw.  Therefore, the claims are subject to another lack of unity requirement wherein:
Group I, claims 1-7 and 21 are directed to the straw; and
Group II, claims 8, 9, 11-20 are directed to the straw assembly and the cup assembly.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-7 and 21 are directed to the straw; and
Group II, claims 8, 9, 11-20 are directed to the straw assembly and the cup assembly.


Group I, claim(s) 1-7 and 21, drawn to a straw.
Group II, claim(s) 8, 9 and 11-20, drawn to a straw assembly and a cup assembly.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the straw of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naesje.  Naesje discloses the first and second holes being configured for flow of a liquid therethrough when the holes are exposed to liquid, such that the liquid can exit the straw through the first open front end of the straw.  
During a telephone conversation with Nilay Choksi on July 8, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8, 9 and 11-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Naesje (US 2005/0061822).
Naesje discloses a straw (outer tube 1 and inner tube 29) as shown in Fig. 1-3, 13 and 14 but with specific reference to Fig. 13 comprising: a first open front end (top end where P2 is located), a second closed front end (bottom end is closed by bottom wall), at least one first hole (vent hole 20) arranged on the lateral surface of the straw in a first portion of the straw extending from the center of the straw to the first open front end, and at least one second hole (openings in outer tube to form valve 70 which includes valve openings 36a, 36b as shown in Fig. 3a and 3b are arranged around the perimeter of the straw and these holes can be applied to the embodiment of Fig. 13 and 14) arranged on the lateral surface of the straw in a second portion of the straw extending from the center of the straw to the second closed front end, wherein the first and second hole are both configured for flow of a liquid therethrough when the first and second hole are exposed to liquid, such that the liquid can exit the straw through the first open front end.
Lines 9-12 of claim 1 define a functional limitation evaluated in accordance with MPEP 2111.
Figure 3b of Naesje is reproduced below and marked to show the two second holes:

    PNG
    media_image1.png
    1021
    654
    media_image1.png
    Greyscale


	Re claim 6 and referring to Fig. 13, the first end portion is between hole 20 and the first end and the second end portion is between hole (36a) and second end, the central portion is the portion between holes 20 and 36a, wherein the diameter of the straw in the central portion (at the neck portion between bellows and part 42) is smaller than the diameter of the straw (OD of outer tube) in the first portion and (OD of outer tube) in the second portion.
 	Re claim 21, the two positions, first position and second position, discuss a process of use limitation within a product claim.  The claim is directed to a straw.  The process of use can position the straw in the two positions.  Process of use limitation are evaluated as product-by-process claims in accordance with MPEP 2113.  The product (straw) is capable of being used as stated in the first position and in the second position and the limitation is met by the structure of Naesje’s straw.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naesje.
Naesje discloses a distance between the at least one first hole and the first open end and a distance between the at least one second hole and the second closed end.  However, there is no quantified distance dimensions given within Naesje.
Regarding claim 2, the range of 5-40 % of total straw length would mean that the hole 20 would be at least 5% of the straw length from the top end and if one deemed the straw too close, it would 
Re claim 3, the range of 0-40 % is stated.  The device prevents outflow when tipped over or squeezed to the extent that a higher internal pressure would allow flow through valve opening 36a.  The valve opening can’t be located above 40 % of the straw length because this would position the valve opening out of alignment with the blocking portion 42 of inner tube 29 which closes the valve.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to position the valve less than 40 % of the straw length to make the valve operative.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naesje in view of Kim (US 2004/0195347).
Naesje fails to disclose two or more first holes.  Kim teaches two or more first holes (squirt holes 216, 316) as shown in Fig. 8-11 and the holes can be arranged around the straw’s circumference as well as arranged at several distances to the straw’s center.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first portion of the straw to include at least a second-first hole (for a total of two first holes) to allow the straw to squirt in multiple directions to allow liquid to be distributed in an even manner into a user’s mouth.
Re claim 5, Naesje discloses two second holes arranged around the perimeter or circumference of the straw.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive.
Applicant states that vent 20 is an opening near the top portion of Naesje and is not functionally or structurally configured for flow of liquid therethrough.  See paragraph that begins on page 10, line 11 of applicant’s remarks submitted June 18, 2021.  Applicant relies upon the specific orientation disclosed in Naesje wherein the vent is always exposed to full atmospheric pressure when the straw is mounted to a cup.  However, applicant’s analysis in incomplete and must consider the straw, by itself (without a cup), in another orientation, that is, a submerged in liquid orientation wherein the vent is submerged in liquid.  In this submerged configuration, the straw of Naesje is both structurally and functionally capable of performing the stated function.  The analysis of claim 1 is for a straw and not for a straw assembly or a cup assembly.  The analysis for a cup assembly would be different wherein the straw of Naesje would then need to be evaluated based upon the straw’s mounted position within the cup and whether that position could be modified with another reference or other evidence.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733